 1   FRANCIS ARENAS, ESQ.
     Nevada Bar No. 6557
 2   Law Office of Francis Arenas
     7500 W. Lake Mead Blvd., Suite 286
 3   Las Vegas, NV 89128
     Phone: 702-326-5725
 4   Fax: 702-433-5726
     Email: faarenas@aol.com
 5   Attorneys for Plaintiffs
 6   - and -
 7   All the parties listed on the signature page
 8

 9                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
10

11     Jacquita King,                                       CASE NO. 2:19-cv-01462-JCM-VCF

12                    Plaintiff,
       vs.
13
       Medical Data Systems, Inc.,
14

15                    Defendant.

16

17        JOINT REPORT FROM RULE 26(f) CONFERENCE AND DISCOVERY PLAN
                    SUBMITTED IN COMPLIANCE WITH LR 26-1(e)
18

19             COMES NOW, Jacquita King, by and through her attorney of record, Francis Arenas,
20   Esq., and Defendant Medical Data Systems, Inc., by and through their attorneys of record, Jorge
21
     A. Ramirez, Esq. and Jonathan C. Pattillo, Esq., of the law firm, Wilson, Elser, Moskowitz,
22
     Edelman & Dicker LLP, and in compliance with LR 26-1(e), submit the following Stipulated
23
     Discovery Plan and Scheduling Order.
24

25             Pursuant to Federal Rule of Civil Procedure 26 and LR 26-1(e), Plaintiffs and Defendants

26   conferred by telephone conference on February 27, 2020. Counsel discussed the nature of the

27   case, the potential for settlement, initial disclosures, the case schedule, and the Parties’ respective
28
                                                    Page 1 of 5
 1   views on a discovery plan. During and following the conference, the Parties worked together to

 2   prepare the following discovery plan. The Parties’ positions are outlined below, including
 3
     agreements and disagreements.
 4
     (A)    Rule 26(a) Disclosures FRCP 26(f)(3)(A)
 5
     What changes should be made in the timing, form, or requirement for disclosures under
 6
     Rule 26(a), including a statement of when initial disclosures were made or will be made?
 7

 8          The parties agree that no changes should be made in timing, form, or requirement for

 9   disclosures under Rule 26(a). The parties will exchange their Rule 26(a) disclosures on or before
10   March 27, 2020.
11
     (B)    Anticipated Scope of Discovery FRCP 26(f)(3)(B)
12
     What are the subjects on which discovery may be needed, when should discovery be
13
     completed, and should discovery be conducted in phases or be limited to or focused on
14

15   particular issues?

16          Discovery will be needed on all allegations, claims, theories of liability, damages and

17   affirmative defenses raised in the Complaint and Answers. The parties do not believe that
18   discovery should be conducted in phases, limited to or focused on particular issues.
19
            The parties request 180 days to complete discovery in this case. In turn, this serves the
20
     interest of judicial economy as it provides for the narrowing of issues and litigants before the Court.
21
            Pursuant to Local Rule 26-1(e), discovery in this action can be completed within 180 days
22

23   from the date the Defendants answered or otherwise plead.

24   (C)    Electronically Stored Information FRCP 26(f)(3)(C)

25   Are there any issues about disclosure, discovery, or preservation of electronically stored
26
     information and in what form or forms should it be produced?
27
            There are no issues about disclosure, discovery or preservation of electronically stored
28
                                                  Page 2 of 5
 1   information and such data like text, images and metadata, if requested, should be produced in its

 2   ordinary and usual form, or the form it is frequently accessed in.
 3
     (D)    Privilege Issues FRCP 26(f)(3)(D)
 4
     Are there any issues about claims or privilege or of protection as trial-preparation
 5
     materials? Did the parties agree on a procedure to assert these claims after production?
 6
     Are the parties asking the court to include their agreement in an order under Federal Rule
 7

 8   of Evidence 502?

 9          The parties do not anticipate any issues about claims or privilege or of protection as trial-
10   preparation material. The parties will assert the claims as they arise, and the parties are not now
11
     requesting the court to include any agreements in an order.
12
     (E)    Changes to Discovery Limitations FRCP 26(f)(3)(E)
13
     What changes should be made in the limitations on discovery imposed under the Federal
14

15   Rules of Civil Procedure or by local rule, and what other limitations should be imposed?

16          The parties are not requesting any changes be made in the limitations on discovery

17   imposed under the federal rules, or by local rule.
18   (F)    Other Discovery & Scheduling Orders FRCP 26(f)(3)(F)
19
     Are there any other orders that the court should issue under Rule 26 (c) or under Rule 16
20
     (b) and (c)?
21
            At this time, the parties are not requesting any additional orders be issued.
22

23   DISTRICT OF NEVADA LR 26-1 (b)

24   Discovery Cut Off:

25   5/15/2020 (180 Days from first answer)
26
     Date First Defendant Answered:
27
     11/12/2019
28
                                                 Page 3 of 5
 1   Number of days required for discovery from Date First Defendant Answered:

 2   180
 3
     Calendar Date Discovery Closed:
 4
     5/15/2020
 5
     Deadline for Filing Motions to Amend Pleadings/Parties (90 days before close of discovery):
 6

 7   2/14/2020

 8   Initial Expert Disclosures (60 days before cutoff):

 9   3/13/2020
10   Rebuttal Expert Disclosures (30 days after initial):
11
     4/17/2020
12
     Dispositive Motions Deadline (30 days after discovery cut off):
13
     6/19/2020
14

15   Joint Pretrial Order Deadline (30 days after dispositive motion deadline):
                 If dispositive motions are filed, the deadline for filing the joint pretrial order will be
16   7/24/2020 suspended until 30 days after decision on the dispositive motions or further court order.

17   Alternative Dispute Resolution: The parties certify that they met and conferred about the
18
     possibility of using alternative-dispute resolution processes including mediation, arbitration, and
19
     early neutral evaluation.
20
     Alternative Forms of Case Disposition: The parties certify that they considered consent to trial
21
     by a magistrate judge under 28 U.S.C. 636 (c) and FRCP 73, and the use of the Short Trial
22

23   Program (General Order 2013-01):

24   Electronic Evidence for Jury Demands: The parties certify they discussed whether they intend

25   to present evidence in electronic format to jurors and any stipulations.
26
27

28
                                                 Page 4 of 5
 1

 2   DATED: 19th day of March 2020.                DATED: 19th day of March 2020.
 3
     LAW OFFICE OF FRANCIS ARENAS                  WILSON, ELSER, MOSKOWITZ,
 4                                                 EDELMAN & DICKER LLP

 5

 6   /s/ Francis Arenas                            /s/ Jonathan C. Pattillo
 7   Francis Arenas, Esq.                          Jorge A. Ramirez, Esq.
     Nevada Bar No. 6557                           Nevada Bar No. 6787
 8   7500 W. Lake Mead Blvd., Suite 286            Jonathan C. Pattillo, Esq.
     Las Vegas, Nevada 89128                       Nevada Bar No. 13929
 9   Attorneys for Plaintiff                       300 South Fourth Street, 11th Floor
                                                   Las Vegas, Nevada 89101
10                                                 Attorneys for Defendant
11

12
                                           ORDER
13

14   IT IS SO ORDERED,
15

16   _____________________________
     United States Magistrate Judge
17

18   Dated this 19th of March, 2020.
19
20

21

22

23

24

25

26
27

28
                                          Page 5 of 5
